Title: From John Adams to Pierpont Edwards, 2 May 1789
From: Adams, John
To: Edwards, Pierpont


          
            Sir
            New York May 2. 1789
          
          I have received the letter you did me the honour to write me, on the twenty Seventh of last month, inclosing the Freedom of the City of New Haven, elegantly engrossed on Parchment, and authenticated under the Signature of the Mayor, City Clerk and Seal of the City
          May I request of you, Sir to present my best respects and most Sincere Thanks to the Mayor, Aldermen and Common Councill and Freemen of the City of New Haven for the distinguished honour they have done me by this obliging mark of their affection. A testimony which was highly and Sincerely esteemed when it was presented to me by you, Sir. authenticated by your Senior Alderman. is now rendered more dear to me, by the Signature of your Mayor. of whom I have long boasted as my Friend, and whom I have long admired as one of the most Stedfast and meritorious Friends of our common country.
          I ought not to conclude this Letter Sir, without expressing to you, my Sincere acknowledgements for the generous and obliging manner in which you have communicated to me, at first, in person and Since by Letter this Interesting resolution of the Corporration.
          With great Esteem I have the Honour to be / Sir, your most obedient and obliged / Servant
          
            J. A.
          
        